United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51176
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN GARCIA-MARQUEZ, also known as Juan Carlos Noris,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-03-CR-1154-ALL-PM
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Garcia-Marquez appeals the 30-month sentence imposed

following his conviction on a guilty plea to a charge of

attempting to enter, entering, and being found illegally in the

United States in violation of 8 U.S.C. § 1326.

     Garcia-Marquez asserts that the district court erred when it

imposed an eight-level increase to his base offense level

pursuant to U.S.S.G. §2L1.2(b)(1)(C).   He contends that his prior

conviction for a non-residential burglary is not an aggravated

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-51176
                                 -2-

felony because the offense did not “contemplate violence or

actual use of physical force against a victim.”    He asserts that

only a four-level increase under U.S.S.G. §2L1.2(b)(1)(D) was

warranted.

     We review the district court’s application of the Sentencing

Guidelines de novo.    United States v. Rodriguez-Rodriguez, 323

F.3d 317, 318 (5th Cir. 2003).    The 2002 version of U.S.S.G.

§ 2L1.2, under which Garcia-Marquez was sentenced, provides for

an eight-level increase to the base offense level if the

defendant previously was deported after a conviction for an

aggravated felony.    U.S.S.G. § 2L1.2(b)(1)(C).

     An aggravated felony is defined by 8 U.S.C. § 1101(a)(43).

U.S.S.G. § 2L1.2, comment. (n.2).    Section 1101(a)(43)(G),

8 U.S.C., provides that an aggravated felony includes “a theft

offense (including receipt of stolen property) or burglary

offense for which the term of imprisonment [is] at least one

year.”   Garcia-Marquez was convicted in Kansas in 1995 for non-

residential burglary and was sentenced to sixteen months of

imprisonment.

     The district court did not commit error by increasing

Garcia-Marquez’s base offense level by eight levels for a prior

aggravated felony.    Accordingly, the judgment of the district

court is AFFIRMED.